Counsel for the appellant in her brief makes only two claims of error. The first was not made upon the trial and need not be considered. General Statutes, § 802. Its nature is such that it would be unfair to the plaintiff to take cognizance of it at this stage of the cause.
The second is to the effect that as the mortgage note was taken from the mortgagee by the plaintiff and is now held by the latter solely as collateral security, and as the indebtedness, to secure which it was so taken and is so held, was in part, at least, one which might or might not have been created at the option of the pledgee and was indefinite and uncertain in character and amount, there was no lawful pledge and that therefore the plaintiff's title to the note fails.
This contention rests upon the proposition that there can be no valid pledge unless there exists such definiteness and certainty with respect to the debt as is required in the *Page 14 
case of mortgages. Such is not the law. Calkins v. Lockwood,16 Conn. 276; Mersick v. Alderman, 77 id. 634; Moors
v. Washburn, 147 Mass. 344; Merchants Nat. Bank v. Hall,83 N.Y. 338; Sitgreaves v. Farmers  M. Bank, 49 Pa. 359;Buchanan v. International Bank, 78 Ill. 500. The argument attempted to be drawn from an assumed analogy between mortgages and pledges is one which fails, since the analogy fails. Pettibone v. Griswold, 4 Conn. 158, 162;Stoughton v. Pasco, 5 id. 442.
   There is no error.
In this opinion the other judges concurred.